341 F.2d 580
FOREMOST DAIRIES, INC., Appellant,v.Laurie W. TOMLINSON, as District Director of Internal Revenue for the District of Florida, Appellee.
No. 21244.
United States Court of Appeals Fifth Circuit.
February 11, 1965.

Ralph H. Martin, James L. Ade, Milam, LeMaistre, Ramsay & Martin, Jacksonville, Fla., for appellant.
Gilbert E. Andrews, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Edward B. Greensfelder, Jr., Attys., Dept. of Justice, Washington, D. C., Edward F. Boardman, U. S. Atty., William J. Hamilton, Jr., Asst. U. S. Atty., Tampa, Fla., Meyer Rothwacks, Atty., Dept. of Justice, Washington, D. C., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
The judgment of the trial court was based on adequately supported findings of fact and well-reasoned conclusions of law. These conclusions correctly analyzed the law as articulated by the Supreme Court in Libson Shops v. Koehler, 353 U.S. 382, 77 S. Ct. 990, 1 L. Ed. 2d 924, and by this court in Willingham v. United States, 5 Cir., 289 F.2d 283. The judgment of the trial court relies on, and is consistent with, the decision by the Court of Appeals for the Second Circuit in Julius Garfinckel & Co. v. C.I.R., 2d Cir., 335 F.2d 744, cert. denied 85 S. Ct. 651. The judgment of the trial court is affirmed on the findings and conclusions expressed in its judgment, 238 F. Supp. 258. See also Allied Central Stores, Inc. v. C.I.R., 2d Cir., 339 F.2d 503.